—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered May 1, 1995, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a persistent felony offender, to a term of 8 years to life, unanimously affirmed.
Upon our independent review of the record, we conclude that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). We see no reason to disturb the jury’s credibility determinations. Concur — Milonas, J. P., Ellerin, Nardelli, Rubin and Andrias, JJ.